—In a negligence action to recover damages for personal injuries, etc., the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Suffolk County (Newmark, J.), dated December 4, 1995, as denied their motion for summary judgment dismissing the complaint.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the defendants’ motion for summary judgment is granted, and the complaint is dismissed.
The evidence submitted by the defendants made out a prima facie case that the plaintiff Theresa Moran did not sustain a serious injury as defined by Insurance Law § 5102 (d) and that her economic loss was not greater than "basic economic loss”, as defined by Insurance Law § 5102 (a).
The unsworn reports which the plaintiffs submitted in op*527position to the motion do not constitute competent evidence and thus do not overcome the defendants’ prima facie showing with regard to serious injury (see, Pagano v Kingsbury, 182 AD2d 268).
Furthermore, the evidence establishing that Theresa Moran missed four pay periods as a result of her injury and that her gross payment for each of these periods amounted to $1,312.50 does not overcome the defendants’ showing that the plaintiffs did not incur economic loss in excess of basic economic loss (see, Insurance Law § 5102 [a]). Bracken, J. P., Copertino, Joy, Florio and McGinity, JJ., concur.